    Case 19-60569-grs      Doc 48  Filed 09/18/19 Entered 09/18/19 17:12:58           Desc Main
                                   Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 19-60569
       William Thomas Bolin and Connie Lynn Bolin


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 09/18/2019                                                              TIME: 10:00

     ISSUE:
      31 08/06/2019        Renewed Motion for Relief from Stay, filed by MTGLQ Investors, L.P.
                           Fee Amount 181. Last day to file objections: 8/20/2019. (Attachments:
                           # 1 Proof of Claim # 2 Proposed Order) (Pagles, Carl)

     DISPOSITION:
      Cont




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Wednesday, September 18, 2019
                                                   (rah)
